                                     Case 1:18-cr-00802-CM Document 209 Filed 06/23/20 Page 1 of 7
AO 24513 (Rev 09/1 9)           Jud gment in a Criminal Case                  (form modifi ed within Distri ct on Sept. 30. 20 19)
                                Sheet I



                                                    UNITED STATES DISTRICT COURT
                                                                                   Southern District of New York
                                                                                                         )
                      UN ITED STATES OF AM ERI CA                                                        )        JUDGMENT IN A CRIMINAL CASE
                                            V.                                                           )
                                   Anthony Belliard                                                      )
                                                                                                         )        Case Number: 18CR00802- 008 (CM)
                          a/k/a "Jafet Montas ," a/k/a "Cafe"
                                                                                                         )        USM Number: 86289-054
                                                                                                         )
                                                                                                         )         Peter E. Brill
                                                                                                         )        Defendant ·s Attorney
THE DEFENDANT:
itl pleaded gui lty to cou nt(s)
D pleaded nolo contendere to count(s)
  which was acce pted by the court .
D was fo und gui lty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                             Nature of Offense                                                                                             Offense Ended
21 USC846 ,841 (b )(1 )( C)                 Conspiracy to Dist. & Possess with Intent to Dist. Heroin




       The defendant is sentenced as provided in pages 2 through                                               7 __ of thi s judgment. The sentence is imposed pursuant to
the Sentenc ing Reform Act of 1984 .
D The defendant has been found not guilty on count(s)
1iJ Cou nt(s)                                                                      Dis          liJ are dismissed on the motion of th e United States.
                                         --------
          It is ordered that th e de fe ndant must noti fy the United States attorney for thi s di strict within 30 days of any change of name, residence,
or mailing address until all fines, restitution , costs, and specia l assess ments imposed by thi s j ud gment are fully paid. Ifordered to pay restitution ,
th e defenaant must notify th e court and United States attorney of materi al changes in economic circumstances .

                                                                                                                                                     6/23/2020
                                                                                                                --~-                    --   -        -             ---------
                                                                                                        Date of lmpos1110.~J!:~ment                        ;'.'~
                                              ".
                                                                                                                           ~ - - ) ~ I/,
                                                                                                                                                 1                       __
                                                      •   -   r"   '   _.:~                                            -      -   - -   -    -        --      - -   --
                                                                                                        Signature of .Judge




                                                                                                               Colleen McMahon , Chief Judge
                                                                                                       --------
                                                                                                        Name and Ti tl e of Judge
                                                                              4
                                          ·0/;B)?o~ ';                                                 -
                                                                                                                                                     6/23/2020
                                                                                                       Date- - - - - - - - - - - - - - - - - - - - - - -




    ,_,.   ~J   ·•
                     .,
                                Case 1:18-cr-00802-CM Document 209 Filed 06/23/20 Page 2 of 7
AO 24513 ( Rev . 09/ 19) Judgment in Cri min al Case
                         Sheet 2 - Impri sonment

                                                                                                              .Judgment -   Page   2    of
 DEFENDANT: Anthony Belliard a/k/a "Jafet Montas ," a/k/a "Cafe"
 CASI:: UMB ER: 18CR00802- 008 (CM)

                                                                    IMPRISONMENT

           The defend ant is hereby comm itted to the custody of the Federal Bureau of Pri sons to be imprisoned for a
 total term of:
                                                   FORTY-EIGHT (48) MONTHS




       itJ   T he court makes the following recommendations to the Bureau of Pri son s:
              The Court recommends that the Bureau of Prisons incarcerate defendant in the New York metropolitan area , to
              promote family visitation . The Court also STRONGLY recommends that BOP allow defendant to participate in the
              intensive residential drug treatment program ("RDAP" or "500 Hour Program"); preferably, in a nearby facility with the
              RDAP , such as FCls Danbury, Fort Dix or Fairton .


       Ill   The defendant is rem and ed to the custody of th e United States Marshal.

       D     The defendant sha ll surrender to the United States Marshal for this di strict:

             0    at                                   0     a.m.     0    p.m .    on

             0    as notifi ed by the United States Marshal.

       D     The defend ant shal I surrender for service of sentence at the institution designated by the Bureau of Prisons:

             0    before 2 p.m. on

             0    as notifi ed by the United States M arshal.

             0    as notified by the Probation or Pretrial Services Office.



                                                                          RETURN
 I have executed th is judgment as follows :




             Defendant delivered on                                                              to
                                             ------ - - - - - - - - - - - - -
 at                                                        , wi th a certified copy of this judgment.



                                                                                                            UN ITED STATES MARS HAL


                                                                                   By
                                                                                                --      DEPuTv UN ITED STAT-Es MARS11 A1.
                              Case 1:18-cr-00802-CM Document 209 Filed 06/23/20 Page 3 of 7
AO 245 fl (Rev. 09/19)   Judgment in a Criminal Case
                         Sheet 3 - Supervised Release
                                                                                                        .Judgment- Page ____     or
DEFENDANT: Anthony Belliard a/k/a "Jafet Montas ," a/k/a "Cafe"
CASE UMBER: 18CR00802- 008 (CM )
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

                                                             THREE (3) YEARS .




                                                        MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa control led substance . You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               0 The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check ,J applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     [ll You must cooperate in the collection of DNA as directed by the probation officer. (check ,J appl,cableJ
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901, et seq .) as
           directed by the probati on officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           resid e, work, are a student, or were convicted of a qualifying offense. (check ,japp/,cable)
7.     D You must participate in an approved program for domestic violence . (check ,fapplicable)

You mu st comply with the standard condit ions that have been adopted by th is court as well as with any other conditions on the attached
page.
                            Case 1:18-cr-00802-CM Document 209 Filed 06/23/20 Page 4 of 7
AO 245B (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                              Judgment- Page                of
DEFE DANT: Anthony Belliard a/k/a "Jafet Montas," a/k/a "Cafe"
CASE NUMBER: 18CR00802- 008 (CM)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed , report to the court about, and bring about improvements in your conduct and condition .

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed .
3. You must not knowingly leave the federal judicial district where you are auth orized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to vis it you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doin g so. If you do not have full-time employment you must try to find full-time employment, unl ess the probation officer exc uses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal act ivity. If you know someone has been
     convicted ofa felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i .e. , anythin g that was
     designed , or was modified for, the spec ific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make an y agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12 . You mu st follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these condition s, see Overview of Probation and Sup ervis ed
Release Conditions, avai lab le at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                                                   ----------- ·--- - -
                            Case 1:18-cr-00802-CM Document 209 Filed 06/23/20 Page 5 of 7
AO 245 B (Rev 09/ 19)   .J udgment in a Criminal Case
                        Sheet 3B - Supe rvised Re lease
                                                                                            Jud gment- Page   ~ 5- __   of   1
DEFEN DANT: Anthony Belliard a/k/a "Jafet Montas," a/k/a "Cafe"
CAS E NUM BER: 18CR00802- 008 (CM)

                                        ADDITIONAL SUPERVISED RELEASE TERMS
 The Court recommends that the defendant be supervised by the district of residence . In addition to the standard cond itions ,
 the following special conditions of supervised release apply :
 The defendant is to participate in programs approved by the United States Probation Office for (1 ) substance abuse , which
 program will include extensive drug testing to determine whether the defendant has reverted to the use of drugs and
 alcohol , and (2) mental health treatment . Defendant is to continue to taking any prescribed psychiatric medication , unless
 otherwise directed not to by a mental health professional. The Court authorizes the release of available evaluations and
 reports (including the Presentence Investigation Report) to the substance abuse and mental health providers, as approved
 by the Probation Department. The defendant will be required to contribute to the cost of the substance abuse and mental
 health treatment services , in the amount to be determined by the Probation Officer, based on ability to pay or availability of
 third- party payment.
 The defendant shall submit his person , and any property , residence , vehicle , papers , computer, other electronic
 com munication , data storage devices , cloud storage or media , and effects to a search by any United States Probation
 Officer, and if needed , with the assistance of any law enforcement. The search is to be conducted when there is
 re ason able suspicion concerni ng violation of a condition of supervision or unlawful conduct by the person being
 supe rvised . Failure to submit to a search may be grounds for revocation of release . The defendant shall warn any other
 occupants that the premises may be subject to searches pursuant to this condition . Any search shall be conducted at a
 reasonable time and in a reasonable manner.
                             Case 1:18-cr-00802-CM Document 209 Filed 06/23/20 Page 6 of 7
J\O 24511 (Rtv 09/19)   .Judgment in a Criminal Case
                        Sheet 5 - Cri minal Monetary Penalties
                                                                                                            .Judgment -   Page       6    of        7
 DEFENDA T: Anthony Belliard a/k/a "Jafet Montas," a/k/a "Cafe"
 CASE NUM BER: 18CR00802- 008 (CM)
                                                  CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total cri min al monetary penalti es under the schedule of payments on Sheet 6.


                        Assessment                Restitution               Fine                     AV AA Assessment *              JVTA Assessment **
 TOTALS            $    100.00                $                         $                        $                               $




 D The detem1 ination of restitution is deferred unti l                       . An Amended Judgmen/ in a Crim inal Case (AO 245C) will be
      entered after such determ in ation .

 D The defendant mu st make restitu ti on (includin g comm unity restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment co lum n below. However, pursuant to 18 U.S.C. § 3664(i), all nonfed eral victims mu st be paid
      before the United States is patd.

 Na me of Payee                                                    Total Loss ***                Restitution Ordered             Priority or Percentage




 TOTALS                                $                            0.00           $                        0.00


 D     Restituti on amount ordered pursuant to pl ea agreement $

 D     The defendant must pay interest on restitution and a fin e of more than $2,500, unl ess the restitution or fine is paid in full before the
       fifteenth day after the date of the jud gment, pursuant to 18 U.S.C. § 36 I2(f). Al l of th e payment options on Sheet 6 may be subj ect
       to penalties for del inquency and default, pursuant to 18 U.S.C. § 36 I2(g).

 D     The court determined that the defendant does not have the abi lity to pay interest and it is ord ered that:

       D the interest requ irement is waived for the               D fine     D resti tuti on.
       D the interest requirement for th e            D     fine    D rest itution is modifi ed as fo ll ows:

 * Amy, Vicky , and Andy Child Pornography Victim Assistance Act of 20 18, Pub . L. No. 11 5-299.
 ** Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
 * * * Findings for the total amount of losses are required under Chapters I09A, I I 0, 11 OA , and I 13A of Title           18 for offenses committed on
 or after Septem ber 13 , 1994, but before April 23, 1996.
/\0 245B (Rev. 09/19)
                             Case 1:18-cr-00802-CM Document 209 Filed 06/23/20 Page 7 of 7
                        Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                                   Judgment -   Page ___J_ _   of      _ ]
 DEFENDANT: Anthony Belliard a/k/a "Jafet Montas," a/k/a "Cafe"
 CASE NUMBE R: 18CR00802- 008 (CM)


                                                             SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~     Lump sum payment of$           100.00                  due immediately, balance due

             •     not later than              ~    ------
                                                                         , or
             •     in accordance with
                                          •    C,
                                                         •    D,    •     E, or
                                                                                   •    F below ; or

 B     •     Payment to begin immediately (may be combined with                   DC,        DD, or       D F below); or
 C     D     Payment in equal                            (e.g. weekly. monthly. quarterly) installments of $                over a period of
                             (e.g.. months or years), to commence                       (e.g.. 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal                          (e .g. wee kly. monthly. quarterly) installments of $                  over a period of
                             (e .g. months or years), to commence                         (e .g. 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within      _     _      (e .g. 30 or 60 days/ after release from
             imprisonment. The co urt will set the payment plan based on an assessment of the defendant 's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Un less the court has express ly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program , are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                        Joint and Several                 Corresponding Payee,
       (includi ng defendant number)                            Total Amount                        Amount                           if appropriate




 D     The defendant sha ll pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant ' s interest in the following property to the United States:



 Pay1~1ents ?ha_l l be applied _in the following order: (I) asse_ssment, (2) restitution principal, (3) restitution interest, (4) AY_ AA assessment,
 (5) f111e pnnc1pal , (6) fine 111terest, (7) community rest1tutton. (8) JVTA assessment, (9) penalties. and ( 10) costs. 111clud111g cost of
 prosecution and court costs.
